                                                                                            JS-6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES − GENERAL

Case No.       8:21−cv−00614−CJC−DFM                  Date 5/18/2021
               WENBIN LIU V. UNITED STATES CITIZENSHIP AND IMMIGRATION
Title
              SERVICES ET AL

Present : The Honorable CORMAC J. CARNEY, U.S. DISTRICT JUDGE

                  Cheryl Wynn                                 Not Reported
                  Deputy Clerk                         Court Reporter / Recorder


        Attorneys Present for Plaintiffs:        Attorneys Present for Defendants:
                 None Present                               None Present


Proceedings:           (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE
                       OF DISMISSAL

      The Court is in receipt of Plaintiff’s Notice of Dismissal of the entire action [13],
and hereby orders the case dismissed without prejudice. Further, the Court orders
all proceedings in the case vacated and taken off calendar.


                                                                           −      :     −
                                               Initials of Deputy Clerk: cw




CV−90                               CIVIL MINUTES−GENERAL                             Page 1 of 1
